                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ROBERT JAMES SWINT,                                         4:21CV3100

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

CHRYSTAL MARIE MEYER,

                    Defendant.


       On May 18, 2021, the court ordered Plaintiff to pay the $402.00 filing and
administrative fees or file a request for leave to proceed in forma pauperis within 30
days, or else face dismissal of this action. To date, Plaintiff has not paid the fees,
submitted a request for leave to proceed in forma pauperis, or taken any other action
in this matter.

      IT IS THEREFORE ORDERED:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 21st day of June, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
